Petitioners listed above, while confined in the county jail under an indictment charging them with murder in the first degree, brought habeas corpus to determine whether or not they were entitled to bail. After hearing the testimony and the arguments of counsel, the learned circuit judge entered orders, allowing each of the said petitioners bail, in the respective amounts named in said orders.
This appeal, taken by the state, has been carefully considered by this court, sitting en banc. The entire evidence which was before the circuit judge, and upon which his orders were based, has been read by the full court. In material part the testimony upon which the judge below acted was taken before him ore tenus. This operates to place this court in much less advantageous position to judge of the tendencies, weight, and sufficiency of same than was the distinguished circuit judge. In such situation, where the judge below sees and hears the witnesses, his conclusions on the facts will not be disturbed, unless his finding is contrary to the great weight or preponderance of the evidence. This rule is well stated in the opinion in State v. Cauthen et al., 18 Ala. App. 75, 88 So. 63, and also in State v. Margo, 18 Ala. App. 162, 89 So. 860.
Moreover, from a reading of the whole testimony, upon which this appeal is submitted, and without, of course, for obvious reasons, discussing same, we are not persuaded, independently of the rule above referred to, that the orders appealed from, which are here submitted, by agreement, as one case, and so treated by us, are infected with error. It results that the orders from which this appeal is taken will be, and they are, in all respects affirmed.
Affirmed.